DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/12/2021.
Claims 16-32 are amended.
Claims 16-32 are remaining in the application.
The amended Drawings (Replacement & Annotated Sheets) are accepted.
The amended Specification is accepted.
Allowable Subject Matter
7.	Applicant’s amendment overcomes all previous rejections as presented in the Final Rejection mailed on 10/20/2020; therefore, the remaining claims 16-32 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest the claimed device for remotely coupling together a first vessel and a second vessel having at least one floating and docking structure with at least one docking float that can be ballasted and de-ballasted to enable the at least one floating and docking structure to be immersed and at least one docking element fastened to or capable of being releasably fastened to a hull of the second vessel and at least two actuators, all in the specific arrangement and functional configuration explicitly recited.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/17/2021